DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Response to Amendment
Amendments to Claims 23-27,35,37-38, in the submission filed 6/30/2022 is acknowledged and accepted.
Cancellation of Claims 28-32 is acknowledged and accepted.
Pending Claims are 23-27,33-44. Claims 1-22 were canceled previously.
Response to Arguments
Applicant' s arguments (see Remarks, filed 6/30/2022) with respect to claim(s) 23 have been considered but are moot because of the amended claims and the new grounds of rejection in view of Takemori et al.
Claims 23-27,33-44 are rejected as follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) “hologram recording layer is configured to make an observer visually perceive a reproduced optical image” in Claims 26,27,35,37,38 has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "configured to” coupled with functional language “make an observer visually perceive a reproduced optical image” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26,27,35,37,38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a volume hologram recording material”, (Para 37, line 1-3) or “a dielectric multilayer” (Para 42, lines 1-2).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23,25,33, 42,43, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al (US 2008/0259417 A1, of record) in view of Takemori et al (US 2013/0003151 A1, hereafter Takemori).
Regarding Claim 23, Wiltshire teaches (fig 2) a light modulation element (anti-counterfeiting device, p2, lines 1-6, the device having a holographic overlay with colored carrier base, p48, lines 1-3) comprising: 
	a hologram recording layer (holographic recording medium, p43, lines 1-3), the hologram recording layer (holographic recording medium, p43, lines 1-3) comprising: 
	a light control part (holographic overlay which has a holographic image, p48, lines 1-6) configured to reflect (light reflected by the hologram, p48, lines 1-10) or absorb light in a predetermined wavelength range (spectrum of reflection of the hologram, p51, lines 1-3, fig 3a) and to pass through light (property of reflection hologram is it will reflect over a narrow wavelength band when illuminated by a broadband source, p5, lines 4-12 and the light in other wavelengths is transmitted through the hologram)  in other than the predetermined wavelength range (spectrum of reflection of the hologram, p51, lines 1-3, fig 3a) in at least a visible light range in accordance with a reproduction reference image (reproduced image when hologram is irradiated with reproduction or reconstruction light, p48, lines 1-6)  for reproducing an original image (holographic image, p48, lines 1-51); and 
	a light transmissive part (colored carrier base, p48, lines 1-3) configured to pass through light in at least the visible light range (fig 3b,3c show the base transmits light in the wavelength range reflected by the hologram, p51, lines 1-3, p52, lines 1-6) including the predetermined wavelength range (spectrum of reflection of the hologram, p51, lines 1-3, fig 3a) (colored layer transmits with little attenuation the visible light frequency required to reconstruct the image, p48, lines 1-7, fig 3c)
	the light control part (holographic overlay which has a holographic image, p48, lines 1-6) comprising an interference fringe (fringes, p37, lines 1-6).
	However, Wiltshire does not teach
	wherein the light control part and the light transmissive part are disposed adjacently in a plane direction in a fringe shape depending on a fringe pattern of the reproduction reference image.
	Wiltshire and Takemori are related as holographic recording layers.
	Takemori teaches (fig 5,10A,10B),
a holographic recording medium (p58, lines 7-12),
	wherein the light control part (light control part as marked in fig 10B below,  interference fringes are recorded, p59, lines 1-6) and the light transmissive part (light transmissive part which is the space between the light control parts which has no fringes recorded and hence lets light pass through) are disposed adjacently in a plane direction in a fringe shape (pattern of fringes in fig 10A,B) depending on a fringe pattern of the reproduction reference image (image of the corresponding hologram, page 11, cont p62, lines 15-18) (selectively exposing to a beam of actinic radiation, p53, lines 1-5, a mask is used where actinic radiation is applied to the holographic recording medium, p56, lines 1-7, mask 22, holographic recording medium 14, p58, lines 7-15, the parts where the mask is present is not recorded with fringes but the areas without mask are recorded and hence the darker areas are where there are no fringes and the lighter parts have fringes recorded. The fringes produce modulation of light and the hologram is a reflection hologram, p14, lines 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire to include the teachings of Takemori such that the light control part comprising an interference fringe;
wherein the light control part and the light transmissive part are disposed adjacently in a plane direction in a fringe shape depending on a fringe pattern of the reproduction reference image for the purposes of utilizing a common method of exposing a holographic recording medium with a desired pattern, shape or image (p7, lines 1-7).


	
    PNG
    media_image1.png
    361
    682
    media_image1.png
    Greyscale

Regarding Claim 25, Wiltshire-Takemori teaches the light modulation element of claim 23, 	wherein the light control part (holographic overlay which has a holographic image, p48, lines 1-6, Wiltshire) is the interference fringe (fringes, p37, lines 1-6) in the hologram recording layer (holographic recording medium, p43, lines 1-3).
Regarding Claim 33, Wiltshire-Takemori teaches the light modulation element of claim 23, 
	wherein in a state where light in a predetermined wavelength range (spectrum of reflection of the hologram, p51, lines 1-3, fig 3a, Wiltshire) is incident from a light source (source of reconstruction beam, fig 2) on the hologram recording layer  (holographic recording medium, p43, lines 1-3)  along a normal direction (as in fig 2) to the hologram recording layer (holographic recording medium, p43, lines 1-3), a half width of spectral transmittance in the predetermined wavelength range (spectrum of reflection of the hologram, p51, lines 1-3, fig 3a) is 100 nm or less (half width in fig 3a is 100nm or less).

Regarding Claim 42, Wiltshire-Takemori teaches an information recording medium (security documents such as passports, visas, p2, lines 1-6, Wiltshire) comprising 
	the light modulation element (anti-counterfeiting device, p2, lines 1-6, the device having a holographic overlay with colored carrier base, p48, lines 1-3) of claim 23.
Regarding Claim 43, Wiltshire-Takemori teaches the information recording medium of claim 42, 	wherein the original image (holographic image, p48, lines 1-51, Wiltshire) includes at least one information of a letter, a symbol (graphic elements, p2, lines 1-10) and a pattern.

Claim 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al (US 2008/0259417 A1, hereafter Wiltshire) in view of Takemori et al (US 2013/0003151 A1, hereafter Takemori) and further in view of Kurushige et al (US 2013/0170007 A1, of record).
Regarding Claim 24, Wiltshire-Takemori teaches (fig 2,3a-c) the light modulation element of claim 23,
	 and the interference fringe (fringes, p37, lines 1-6, Wiltshire, interference fringe of the volume hologram is formed in the bulk or depth of the medium, p4, lines 1-4, p59, lines 1-6, Takemori) is disposed in a depth direction of the light control part (light control part as marked in fig 10B below, interference fringes are recorded, p59, lines 1-6, Takemori).
	However, Wiltshire-Takemori does not teach
	wherein the reproduction reference image is a Fourier-transformed image of the original image.
	Wiltshire-Takemori and Kurushige are related as holograms.
	Kurushige teaches 
	wherein the reproduction reference image (image reproduction, p172, lines 1-5) is a Fourier-transformed image (lenses are used for reproduction, p172, lines 1-6, hence reproduced image is a Fourier transformed image) of the original image (Fourier transform type holographic recording medium, p172, lines 1-6, the medium has an original image recorded).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Kurushige such that the reproduction reference image is a Fourier-transformed image of the original image for the purposes of utilizing common optical elements like lenses for producing holographic images (p172, lines 1-4).


Claims 26,27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al (US 2008/0259417 A1, of record) in view of Takemori et al (US 2013/0003151 A1, hereafter Takemori) and further in view of Jannson et al (US 5153670 A, of record) and Eto et al (US 2007/0070477A1, of record).
Regarding Claim 26, Wiltshire-Takemori teaches the light modulation element of claim 25.
	However, Wiltshire-Takemori does not teach
	wherein the hologram recording layer is configured to make an observer visually perceive a reproduced optical image of a color of the predetermined wavelength range when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the hologram recording layer in a state where light in the predetermined wavelength range is incident from the point light source on the predetermined region, and make an observer visually perceive a reproduced optical image of a color of a shorter wavelength than the predetermined wavelength range when the point light source is observed through the predetermined region from a direction oblique to the normal direction.
	Wiltshire-Takemori and Jannson are related as reproducing optical images.
	Jannson teaches (fig 9A-D,14)
	wherein the hologram recording layer (holographic plate, col 12, lines 39-51, volume hologram, col 5, lines 55-57) is configured to make an observer visually perceive a color of the predetermined wavelength range (green col 12, lines 47-51, green is the Bragg wavelength of the holographic plate) from a normal direction (observed by looking straight on, col 12, lines 40-51) to the hologram recording layer (holographic plate, col 12, lines 39-51)  in a state 
	where light in the predetermined wavelength range (white light range) is incident from the light source (sunlight) on the predetermined region (a region of the holographic plate) including interference fringe on the hologram recording layer (holographic plate’s hologram recording layer), and 
	make an observer visually perceive a color of a shorter wavelength (blue shift or shorter wavelengths, col 12, lines 40-51) than the predetermined wavelength range (when the holographic plate is observed, white light is falling on it and white light include the Bragg wavelength of green) 
	when the light source (sunlight) is observed through the predetermined region (a region of the holographic plate) from a direction oblique to the normal direction (angle of incidence is other than normal, slanted, col 12, lines 40-51) (wavelength for on Bragg condition is less than or equal to wavelength for on Bragg normal incidence, col 12, lines 40-51 and hence as the viewing angle changes wavelengths shift to shorter ones).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Jannson such that wherein the hologram recording layer makes an observer visually perceive a color of the predetermined wavelength range when a light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member in a state where light in a predetermined wavelength range is incident from the light source on the predetermined region, and makes an observer visually perceive a color of a shorter wavelength than the predetermined wavelength range when the light source is observed through the predetermined region from a direction oblique to the normal direction Jannson for the purpose of utilizing a volume hologram operating according to well known Bragg interference principles (col 4, lines 3-5) enabling stable and good quality optical device function.
	However, Wiltshire-Takemori-Jannson do not teach

	the hologram recording layer is configured to make an observer visually perceive a reproduced optical image of when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer.
	Wiltshire-Takemori-Jannson and Eto are related as optical members.
	Eto teaches (fig 1,3B),
	the hologram recording layer (hologram observation sheet, p60, lines 1-3) is configured to make an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori-Jannson to include the teachings of Eto such that the is configured to make an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).
Regarding Claim 27, Wiltshire-Takemori teaches the light modulation element of claim 25. 
	However, Wiltshire-Takemori does not teach
	wherein the hologram recording layer is configured to make an observer visually perceive a reproduced optical image of a color of the predetermined wavelength range when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a direction oblique to a normal direction to the hologram recording layer in a state where light in the predetermined wavelength range is incident from the point light source on the predetermined region, and make an observer visually perceive a reproduced optical image of a color of a longer wavelength than the predetermined wavelength visually perceived when the point light source is observed through the predetermined region from a direction closer than the oblique direction to the normal direction.
	Wiltshire-Takemori and Jannson are related as reproducing optical images.
	Jannson teaches (fig 9A-D,14)
	wherein the hologram recording layer (holographic plate, col 12, lines 39-51, volume hologram, col 5, lines 55-57) is configured to make an observer visually perceive a color of the predetermined wavelength range (blue col 12, lines 47-51, blue is the Bragg wavelength of the holographic plate for angles other than normal incidence, blue shift or shorter wavelengths, col 12, lines 40-51) from a direction oblique to a normal direction (observed by looking at angles and not straight on, col 12, lines 40-51) to the hologram recording layer (holographic plate, col 12, lines 39-51)  in a state 	where light in the predetermined wavelength range (white light range) is incident from the light source (sunlight) on the predetermined region (a region of the holographic plate) including interference fringe on the hologram recording layer (holographic plate’s hologram recording layer), and 
	make an observer visually perceive a color of a longer wavelength (green color for normal incidence angle which is longer than blue) than the predetermined wavelength range (when the holographic plate is observed, white light is falling on it and white light include the Bragg wavelength of blue for oblique angles) 
	when the light source (sunlight) is observed through the predetermined region (a region of the holographic plate) from the normal direction (normal incidence, col 12, lines 40-51) (wavelength for on Bragg condition, (but not normal incidence), is less than or equal to wavelength for on Bragg normal incidence, col 12, lines 40-51 and hence as the viewing angle changes from oblique angles to normal incidence wavelengths shift to longer ones).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Jannson such that wherein the hologram recording layer makes an observer visually perceive a reproduced optical image of a color of the predetermined wavelength range when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a direction oblique to a normal direction to the hologram recording layer in a state where light in the predetermined wavelength range is incident from the point light source on the predetermined region, and make an observer visually perceive a reproduced optical image of a color of a longer wavelength than the predetermined wavelength range visually perceived when the point light source is observed through the predetermined region from a direction closer than the oblique direction to the normal direction for the purpose of utilizing a volume hologram operating according to well known Bragg interference principles (col 4, lines 3-5) enabling stable and good quality optical device function.
	However, Wiltshire-Takemori-Jannson do not teach

	the hologram recording layer is configured to make an observer visually perceive a reproduced optical image of when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer.
	Wiltshire-Takemori-Jannson and Eto are related as optical members.
	Eto teaches (fig 1,3B),
	the hologram recording layer (hologram observation sheet, p60, lines 1-3) is configured to make an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori-Jannson to include the teachings of Eto such that the hologram recording layer is configured to make an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).

Claims 34,36,39-41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al (US 2008/0259417 A1, of record) in view of Takemori et al (US 2013/0003151 A1, hereafter Takemori) and further in view of Wiltshire et al (US 2010/0027082 A1, of record).
Regarding Claim 34, Wiltshire-Takemori teaches the light modulation element of claim 23.
	However, Wiltshire-Takemori does not teach
	wherein the predetermined wavelength range includes two wavelengths different from each other, the light control part reflects light in each of the two wavelengths, and a light transmitter passes through light in the two wavelengths.
	Wiltshire-Takemori and Wiltshire’082 are related as optical members.
	Wiltshire’082 teaches (fig 7a,7b,8a,10), hologram recording layer (security hologram, p54, lines 1-3)
	wherein the predetermined wavelength range (holographic fringe structures are written in two wavelengths, p60, lines 1-4 and the recording wavelengths are the predetermined wavelengths) includes two wavelengths (twin wavelength, p60, lines 1-4) different from each other, 
	the light control part (holographic fringe structure, p60, lines 1-4) reflects (reflection in the hologram, p60, lines 10-14) light in each of the two wavelengths (twin wavelength, p60, lines 1-4), and 
	a light transmitter (the part where on the security element where there is no fringe structure) passes through light in the two wavelengths (twin wavelength, p60, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Wiltshire’082 such that wherein the predetermined wavelength range includes two wavelengths different from each other, the light control part reflects light in each of the two wavelengths, and a light transmitter passes through light in the two wavelengths for the purpose of employing color addition techniques for security applications (p 1, lines 1-4).
Regarding Claim 36, Wiltshire-Takemori teaches the light modulation element of claim 23.
	However, Wiltshire-Takemori does not teach
	wherein the predetermined wavelength range includes three or more wavelengths different from one another, the light control part reflects light in each of the three or more wavelengths, and a light transmitter passes through light in the three wavelengths.
	Wiltshire-Takemori and Wiltshire’082 are related as optical members.
	Wiltshire’082 teaches (fig 7a,7b,8a,10), optical member (security hologram, p54, lines 1-3)
	wherein the predetermined wavelength range (the principle can be extended to three wavelengths, p11, lines 20-25, holographic fringe structures are written in two wavelengths, p60, lines 1-4 and the recording wavelengths are the predetermined wavelengths) includes three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4) different from each other, 
	the light control part (holographic fringe structure, p60, lines 1-4) reflects (reflection in the hologram, p60, lines 10-14) light in each of the three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4), and 
	a light transmitter (the part where on the security element where there is no fringe structure) passes through light in the three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Wiltshire’082 such that wherein the predetermined wavelength range includes three or more wavelengths different from one another, the light control part reflects or absorbs light in each of the three or more wavelengths, and a light transmitter passes through light in the three wavelengths for the purpose of employing color addition techniques for security applications (p 1, lines 1-4).
Regarding Claim 39, Wiltshire-Takemori teaches the light modulation element of claim 23.
	However, Wiltshire-Takemori does not teach
wherein the light control part comprises a first interference fringe converted into a Lippmann-hologram reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the optical member, is incident on the hologram recording layer.
	Wiltshire-Takemori and Wiltshire’082 are related as optical members.
	Wiltshire’082 teaches (fig 7a,7b,8a,10), optical member (security hologram, p54, lines 1-3)
	wherein the light control part comprises a first interference fringe (interference fringes constructing “covert image” text in fig 9b, also p58, lines 1-5) converted into a Lippmann-hologram (Lippman hologram, p53, lines 1-5) reproduced image (image of text “covert message” in fig 9b) 
	when second reproduction illumination light (red or green illumination light, p58, lines 1-5), different from first reproduction illumination light (pure yellow illumination light, fig 9c, p58, lines 1-5) to be incident on the hologram recording layer (security hologram, p54, lines 1-3), is incident on the hologram recording layer (security hologram, p54, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Wiltshire’082 such that wherein the light control part comprises a first interference fringe converted into a Lippmann-hologram reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the hologram recording layer, is incident on the hologram recording layer for the purpose of employing color addition techniques for security applications (p 1, lines 1-4).
Regarding Claim 40, Wiltshire-Takemori teaches the light modulation element of claim 23.
	However, Wiltshire-Takemori does not teach
	wherein the light control part comprises a first interference fringe converted into a Lippmann-hologram reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the hologram recording layer, is incident on the hologram recording layer.
	Wiltshire-Takemori and Wiltshire’082 are related as optical members.
	Wiltshire’082 teaches (fig 7a,7b,8a,10), optical member (security hologram, p54, lines 1-3)
	wherein the light control part comprises a first interference fringe (interference fringes constructing “covert image” text in fig 9b, also p58, lines 1-5) converted into a Lippmann-hologram (Lippmann hologram, p53, lines 1-5) reproduced image (image of text “covert message” in fig 9b) of a color (red or green color, fig 9b) different from a color (yellow) of a reproduced optical image (image of land in fig 9c) reproduced by the hologram recording layer (security hologram, p54, lines 1-3) with first reproduction illumination light (pure yellow illumination light, fig 9c, p58, lines 1-5) incident on the hologram recording layer (security hologram, p54, lines 1-3), 
	when second reproduction illumination light (red or green illumination light, p58, lines 1-5), different from first reproduction illumination light (pure yellow illumination light, fig 9c, p58, lines 1-5) to be incident on the hologram recording layer (security hologram, p54, lines 1-3), is incident on the hologram recording layer (security hologram, p54, lines 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Wiltshire’082 such that wherein the light control part comprises a first interference fringe converted into a Lippmann-hologram of a color different from a color of a reproduced optical image reproduced by the hologram recording layer with first reproduction illumination light  incident on the hologram recording layer reproduced image when second reproduction illumination light, different from first reproduction illumination light to be incident on the hologram recording layer, is incident on the hologram recording layer for the purpose of employing color addition techniques for security applications (p 1, lines 1-4).
Regarding Claim 41, Wiltshire-Takemori-Wiltshire’082 teaches the light modulation element of claim 39, 
	wherein the hologram recording layer (security hologram, p54, lines 1-3, Wiltshire’082) comprises the first interference fringe (interference fringes constructing “covert image” text in fig 9b, also p58, lines 1-5) and a second interference fringe (interference fringes constructing land in fig 9c, also p58, lines 1-5) functioning as the light control part.

Claims 35,38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al (US 2008/0259417 A1, hereafter Wiltshire) in view of Takemori et al (US 2013/0003151 A1, hereafter Takemori) and further in view of Wiltshire et al (US 2010/0027082 A1, hereafter Wiltshire’082, of record) and Eto et al (US 2007/0070477A1, of record).
Regarding Claim 35, Wiltshire-Takemori-Wiltshire’082 teaches the light modulation element of claim 34, 
	wherein the hologram recording layer (holographic recording medium, p43, lines 1-3, Wiltshire, volume hologram, p6, lines 1-4, Takemori, security hologram, p54, lines 1-3, Wiltshire’082) is configured to make an observer visually perceive a reproduced optical image (image with covert security code surrounding the main overt image, p55, lines 1-8, fig 8a, Wiltshire’082) of two colors (twin wavelength, p60, lines 1-4, Wiltshire’082) different from each other in a state where light in a predetermined wavelength range (spectrum of reflection of the hologram, p51, lines 1-3, fig 3a, Wiltshire, wavelength range including the twin wavelengths, fig 11, p61, lines 10-20, Wiltshire’082)  including the two wavelengths (twin wavelength, p60, lines 1-4) is incident from the light source (light sources producing the twin wavelengths, p61, lines 10-21, fig 11, Wiltshire’082) on the predetermined region (region seen by the observer).
	However, Wiltshire-Takemori-Wiltshire’082 do not teach
	the hologram recording layer is configured to make an observer visually perceive a reproduced optical image when a point light source is observed through the predetermined region including the interference fringe in the hologram recording layer from a normal direction to the hologram recording layer.
	Eto teaches (fig 1,3B),
	the hologram recording layer (hologram observation sheet, p60, lines 1-3) is configured to make an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) 
	when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (image transforming layer 2, p88, lines 1-7) from a normal direction to the hologram recording layer (hologram observation sheet, p60, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori-Wiltshire’082 to include the teachings of Eto such that the hologram recording layer is configured to make an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the hologram recording layer for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).
Regarding Claim 38, Wiltshire-Takemori-Wiltshire’082 teaches the light modulation element of claim 34, 
	wherein the hologram recording layer (holographic recording medium, p43, lines 1-3, Wiltshire, volume hologram, p6, lines 1-4, Takemori, security hologram, p54, lines 1-3, Wiltshire’082) is configured to make  an observer visually perceive a reproduced optical image  colored separately (three or more stored images, p11, lines 20-25, similar to the image with covert security code surrounding the main overt image for two wavelengths, p55, lines 1-8, fig 8a, Wiltshire’082) with the three or more colors (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4, Wiltshire’082) different from each other in a state 
	where light in a predetermined wavelength range (spectrum of reflection of the hologram, p51, lines 1-3, fig 3a, Wiltshire, wavelength range including the three wavelengths similar to twin wavelengths in fig 11, p61, lines 10-20, Wiltshire’082)  including the three or more wavelengths (three or more combined wavelengths, p11, lines 20-24, twin wavelength, p60, lines 1-4) is incident from the light source (light sources producing the three wavelengths, similar to twin wavelengths, p61, lines 10-21, fig 11, Wiltshire’082) on the predetermined region (region seen by the observer).
	However, Wiltshire-Takemori-Wiltshire’082 do not teach
	the hologram recording layer is configured to make an observer visually perceive a reproduced optical image when a point light source is observed through the predetermined region including the interference fringe in the hologram recording layer from a normal direction to the optical member.
	Eto teaches (fig 1,3B),
	the hologram recording layer (hologram observation sheet, p60, lines 1-3) is configured to make an observer (303) visually perceive a reproduced optical image (optical image 306, p88, lines 1-7) 
	when a point light source (point light source 305) is observed through a predetermined region (region in front of the observer 303) including the interference fringe (fringes of Fourier transform hologram area, p88, lines 1-7) in the hologram recording layer (hologram observation sheet, p60, lines 1-3) from a normal direction to the hologram recording layer (hologram observation sheet, p60, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori-Wiltshire’082 to include the teachings of Eto such that the hologram recording layer  is configured to make  an observer visually perceive a reproduced optical image when a point light source is observed through a predetermined region including the interference fringe in the hologram recording layer from a normal direction to the hologram recording layer for the purpose of providing a hologram observation sheet which can be bonded to various members and can be used as a decorative or advertising member (p60, lines 1-8).

Claim 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire et al (US 2008/0259417 A1, of record) in view of Takemori et al (US 2013/0003151 A1, hereafter Takemori) and further in view of Streb et al (WO 2010072339 A2, date: 2010-07-01, of record)
Regarding Claim 44, Wiltshire-Takemori teaches the information recording medium of claim 42.
	However, Wiltshire-Takemori does not teach comprising a base material having an opening of a predetermined size, wherein at least part of the light modulation element is disposed in the opening.
	Wiltshire-Takemori and Streb are related as optical members.
	Streb teaches an optical member (security element, p13, lines 1-7) 
	comprising a base material (substrate, p13, lines 1-7) having an opening (window or hole, cutout, p13, lines 1-7) of a predetermined size, wherein at least part of the light modulation element (volume hologram, p52, lines 1-4) is disposed in the opening (window or hole, cutout, p13, lines 1-7).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wiltshire-Takemori to include the teachings of Streb such that comprising a base material having an opening of a predetermined size, wherein at least part of the light modulation element is disposed in the opening for the purpose of making security elements with see through properties (p13, lines 1-4).
Allowable Subject Matter
Claim 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M-Fri: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.V.D.
Jyotsna V Dabbi								8/23/2022
Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872